NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-3454
                                     ___________

                                JOHN E. REARDON,
                                              Appellant

                                           v.

                  VIRGINIA E. REARDON; VINCENT D. SEGAL;
                      SEGAL & TROPP; ROBERT W. PAGE
                    ____________________________________

                   On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 84-cv-03696)
                    District Judge: Honorable Faith S. Hochberg
                    ____________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                  February 2, 2012

      Before: RENDELL, HARDIMAN and VAN ANTWERPEN Circuit Judges

                          (Opinion filed : February 29, 2012)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      John Reardon appeals pro se from the United States District Court for the District

of New Jersey’s August 8, 2011 order. Appellee Honorable Robert W. Page has filed a
motion seeking summary affirmance. We will grant the motion and will also summarily

affirm the District Court’s July 19, 2011 order. See 3d Cir. LAR 27.4; 3d Cir. I.O.P.

10.6.

                                             I.

         As we stated in one of our many previous decisions involving Reardon, in 1984 he

filed a civil rights action for damages against his ex-wife, her lawyer, and the New Jersey

state court judge who was presiding over his divorce proceedings. The case was

transferred to the United States District Court for the District of New Jersey. In 1995,

District Judge Stanley Brotman dismissed the complaint against the state court judge, the

late Robert W. Page, based on judicial immunity. The District Court entered judgment in

1986.

         Twenty-four years later, in August 2010, Reardon filed a motion under Federal

Rule of Civil Procedure 60(b)(4) to reopen the judgment so that he could address the

issue of judicial bias and the exercise of Judge Brotman’s jurisdiction. The District Court

denied the motion as untimely filed and noted that Reardon had consented to the federal

court’s jurisdiction and was properly served with the pleadings, and thus that Rule

60(c)(1) applied to him even though he alleged that the judgment was void. We

summarily affirmed the District Court’s judgment, stating that the “federal court

judgment plainly was not void” and that “[t]wenty-four years is not a reasonable time for

Rule 60(b) purposes.” Reardon v. Reardon, 421 F. App’x 141, 143 (3d Cir. Apr. 6,

2011).
                                             2
       In June 2011, Reardon filed another Rule 60(b)(4) motion to set aside the 1986

judgment, which the District Court denied in an order entered on July 19, 2011 because

the motion raised arguments already rejected by this Court. On July 28, 2011, Reardon

filed a motion to amend the July 19th judgment, asserting that the District Court did not

understand the claims that he attempted to raise in his June 2011 motion.

       The District Court characterized Reardon’s July 28th motion as another Rule 60

motion. On August 8, 2011, it denied the motion because it “renewed arguments that

have already been rejected by the Third Circuit and by [the District Court] in its July 18,

2011 order; and . . . even to the limited extent Plaintiff’s motion presents new arguments,

his motion remains untimely, as it was brought twenty-four years after judgment was

entered.”

       Reardon now appeals.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We may summarily affirm a

district court’s judgment if the appeal does not raise a substantial question. See 3rd Cir.

LAR 27.4; I.O.P. 10.6.

       There is a threshold issue regarding the scope of this appeal, as we must first

determine whether Reardon’s July 28th motion to amend the judgment was brought under

Rule 59(e) or Rule 60. If the District Court properly characterized it as a Rule 60 motion,

then Reardon’s notice of appeal does not encompass the July 18th order. However, if it

was a timely Rule 59(e) motion, the District Court’s denial of it “brings up the underlying
                                             3
judgment for review.” CTC Imports & Exports v. Nigerian Petroleum Corp., 951 F.2d

573, 577 (3d Cir. 1991). Although Reardon designated his motion under both Rules, he

essentially attempted to relitigate the June 2011 motion, explaining that he “submit[ted]

this motion for the purpose of amending the court’s judgment . . . due to the fact that he

knows what he wanted the papers to say and mean and that by the court’s order . . . it was

not what [his] motion intended to be.” Accordingly, Reardon’s July 28th motion should

have been characterized as a Rule 59(e) motion, and we have jurisdiction to review the

District Court’s July 19th and August 8th decisions. See United States v. Fiorelli, 337

F.3d 282, 287-88 (3d Cir. 2003) (stating that a Rule 59(e) motion is a “device to relitigate

the original issue decided by the District Court, and used to allege legal error”); CTC

Imports & Exports, 951 F.2d at 577.

       An order denying a Rule 60(b)(4) motion is subject to plenary review. See Budget

Blinds, Inc. v. White, 536 F.3d 244, 251 n.5 (3d Cir. 2008). We review the denial of

Rule 59(e) motion for abuse of discretion, where, as here, the motion is not based on an

“interpretation and application of a legal precept.” Koshatka v. Phila. Newspapers, Inc.,

762 F.2d 329, 333 (3d Cir. 1985). Here, the District Court properly denied both the Rule

60(b)(4) and the Rule 59 motions. As the District Court explained in its July 19th

decision, when considering Reardon’s appeal from the denial of his previous Rule 60

motion, we determined that the 1986 judgment was not void, that Reardon’s arguments

were meritless, and that waiting 24 years before filing the motion did not meet Rule

60(c)(1)’s “reasonable time” requirement. Reardon’s argument that the issues he raised
                                             4
in the June 2011 Rule 60(b)(4) motion differ from those raised in the 2010 motion

appears disingenuous, as he is again attempting to claim that the 1986 judgment is void

due to District Court Judge Brotman’s alleged lack of jurisdiction and that he thus should

not be subjected to Rule 60’s time requirement.

      Additionally, the District Court appropriately denied Reardon’s Rule 59 motion,

which was yet another attempt to undermine this Court’s and the District Court’s

conclusions that the 1986 judgment was not void and that 24 years was an unreasonable

amount of time to wait before filing a Rule 60 motion.

      For these reasons, we grant the Appellee’s motion for summary affirmance, as we

conclude that this appeal presents “no substantial question.” We will therefore

summarily affirm the District Court’s judgments. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                            5